IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

YONBLOKSIS YOUNG,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4226

THE FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 13, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Yonbloksis Young, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Daniel A. Johnson, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.